Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
2.	Claims 70-96 are all the claims. 
3.	Claims 39, 40, 42-50, 53-61 and 64-69 are canceled and new Claims 70-96 are added in the Response of 12/17/2021.
4.	Under the section of the Response on p. 8 from 12/17/2021, Applicants request an accounting of the discrepancy between administrative document coding for “SPEC.NE” and the header at the top of the first page “OK TO RNTER: /LAB/” for the amendments to the specification. The Examiner’s stamped indicia is controlling.
5.	Claims 70-96 are all the claims under examination.
6.	Applicants amendments to the claims raises new grounds for rejection. 

Information Disclosure Statement
7.	The IDS of 12/17/2021 has been considered. The initialed and dated 1449 form is attached. The copy of the non-patent literature reference (Cite No 2) is stricken on the 1449 form due to illegibility.
Withdrawal of Rejections
Written Description


Written Description
9.	The rejection of Claims 39-43, 47-48, 53, 55, and 57 (and new Claim 68) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims. 
	
Scope of Enablement
10.	The rejection of Claims 39-50, 53-61 and 64-69 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot for the canceled claims.
Claim Rejections - 35 USC § 103
11.	The rejection of Claims 39-43, 47-48, 53-58 and 64 (and 65-67) under 35 U.S.C. 103 as being unpatentable over Kuo et at. ((Protein Engineering, Design & Selection vol. 25 no. 10 pp. 561–569, 2012) in view of Woo et al (Cancer Res. 2012 February 15; 72(4): 917–927) as evidenced by Clinicaltrials.gov NCT02152956 (pp. 1-10, 6/2/2014) and further evidenced by Genecards for “CD 123” is moot for the canceled claims.
	
Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter


New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 70-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 70-96 are indefinite for reciting in elements (1) and (2) the phrase “binding molecule comprises an epitope binding domain…that comprises the six CDRs of SEQ ID NO_ and SEQ ID NO_...” in generic Claim 70 where the meaning of this structure is vague and ambiguous. The ordinary artisan cannot envisage an epitope-binding domain comprising only 6 consecutive CDRs in the absence of structural/functional frameworks. 
The meaning of a “binding molecule” could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, 
Herein the structure for those embodiments producing the “unexpected benefit” in the cancer therapy models are depicted in each of the figures as follows: 
Figures 12A-12H:

    PNG
    media_image1.png
    156
    262
    media_image1.png
    Greyscale

	Figure 7: 

    PNG
    media_image2.png
    205
    342
    media_image2.png
    Greyscale

	Figure 8:

    PNG
    media_image3.png
    239
    318
    media_image3.png
    Greyscale
For purposes of the record, the binding molecules tested in the method assays comprise DART® constructs where there is no other evidence of multivalent structures meeting the structure and function as combined whole a treatment method. 
b) Claims 70-96 are indefinite for reciting “the six CDRs of SEQ ID NO:___”; “the VH (or VL) domain of SEQ ID NO:___”; and “the polypeptide of SEQ ID NO:___.” It is inconceivable that a CDR, a VH or VL domain, and a polypeptide is, per se, a SEQ ID NO. That the phrase should be that the CDR, VH or VL and polypeptide is a sequence of SEQ ID NO:___ is clear and definite.
c) Claim 73 is indefinite for reciting improper Markush group language “selected from.” MPEP 2117.
d) Claims 79-83 and 89-96 are indefinite for the phrase a diabody consisting of two polypeptide chains, three polypeptide chains, four polypeptide chains or five polypeptide chains in Claims 79, 89, and 91. The polypeptide chains are not described nor defined in the claims, and the dependent claims thereof are not shown how the recited elements relate to any of the numeric numbers of polypeptide chains. There is no integration between the polypeptide chains and the recited CDR and VH/VL elements with respect to any polypeptide chain. For example, and assuming arguendo, element (i) and element (ii) of Claim 80 each comprise a polypeptide chain, then it is not clear what the third polypeptide chain is in Claim 81 which depends from Claim 80. Furthermore, there is no integration for the polypeptide chains identified by SEQ ID NOS in Claims 81 and 90 in their contribution to generating a binding molecule comprising a diabody.
e) Claims 80-83 and 89-96 are indefinite for the recitation in Claims 80, 82, 89 and 91 “capable of immunospecifically binding.” The phrase is incongruous altogether because it implies that some undefined structure or condition is what predicates whether binding does or does not occur. Capacity or capability suggest that the binding may sometimes occur but not always, and what determines the degree or amount of binding is not definite by the use of the phrase. More ambiguous is that the binding is immunospecific yet provisional or even indeterminate as to when the binding occurs.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 70 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 70 twice recites within the preamble the phrase “a cancer”.  It is not clear if in each instance the same or a different cancer is intended. The second instance of “a cancer” is not further limiting from the first instance. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
15.	Claims 80-83 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 80 and 82 each recite the second binding molecule comprises an epitope domain of “an antibody” in elements (i) and (ii). Claims 80 and 82 depend from Claims 78-79 which require that the second binding molecule is a diabody. The meaning of an “antibody” for each of Claims 80 and 82 is broader than the VH or VL domain of a diabody. The claims are not further limiting from the claims in which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
16.	Claims 70-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
A) Applicants allege combinations recited in parts (1) and (2)(a) and in parts (1) and (2)(b) of claim 70 differ only by the B7-H3 and CD123 regions described. The synergism demonstrated in the specification for the combination of the first PD-1 binding molecule with the second B7-H3xCD3 binding molecule recited in parts (1) and (2)(a) of claim 70 extends to the combination of the first PD-1 binding molecule with the second CD123xCD3 binding molecule, recited in parts (1) and (2)(b) of the claim even though the VH domain shown in the examples is of SEQ ID NO 92 versus the instant claimed VH of SEQ ID NO 94.
Response to Arguments 
Applicants extrapolation (extension) of syngeristic effects for the PD-1/B7-H3/CD3 combination (VH SEQ ID NO 92) versus the instant claimed PD-1/B7-H3/CD3 combination (VH SEQ ID NO: 94) is entirely a wish to know. In other words, the claimed element (2)(a) B7-H3/CD3 does not correspond to MGD009. Under Rasmussen v. Smith Klein Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions' consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked."
Applicants submission on the record is not substantiated by intrinsic or extrinsic evidence showing that the claimed element (2)(a) B7-H3/CD3 in combination with the MGA012 antibody would yield the results asserted by Applicants. Applicants rely on Attorney arguments, which are not substantiated by extrinsic evidence showing that in vivo use of the PD-1/B7-H3/CD3 (VH SEQ ID NO 94) combination provides synergistic therapeutic benefit to all cancer patients including humans, in vivo. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
	
B) Applicants allege they have demonstrated synergism for the first PD-1 binding molecule with the second CD123xCD3 binding molecule combination in a poster that was presented at the 61st American Society of Hematology Annual Meeting, on December 7-10, 2019, in Orlando, Florida, USA. The poster provided preclinical data demonstrating the synergism of flotetuzumab, which is a bispecific CD123xCD3 diabody having the CDRs, and VH Domain and VL Domains recited in claim 70, and an anti-PD1 antibody (see blue bar on the right of the panel titled "PD-1/PD-L1 Axis Blockade Enhances Flotetuzumab Anti-leukemic Activity In Vitro." In the third column).
Response to Arguments
The copy of the document provided with the IDS of 12/17/2021 is illegible. While it is discernable that flotetuzumab is combined with MAGA012 in correspondence to the instant Claim 70 (1) and (2)(b), the dosage amount and regimen used is not readable from the copy as provided to ascertain how synergism is achieved. The requirement of enablement is that the ordinary artisan must be able to make and use the claimed invention. Applicants admission on the record is that the demonstration for the synergistic combination for flotetuzumab and MAGA012 is only first shown in the poster and NOT the specification.
RE: State of the Art and Level of Skill in the Art: 
Applicants comments do not equate with in vivo methodologies in the application of immunotherapeutics. The method relies on an “amount” of the composition that is required to bind specifically to a target antigen and to treat a genus of cancers, in vivo. The scope of the instant claimed cancers; compositions under element (1); compositions under element (2); and the “amount” are not commensurate with the scope of a having a treatment effect for the full breadth of cancers. (See In Alza Corp. v. Andrx Pharmaceuticals LLC, where the court held that claims construed to cover both osmotic and non-osmotic dosages were invalid for lack of enablement.[25] In this case, the court found that "the quantity of experimentation, lack of guidance in the specification, absence of working embodiments, and breadth of the claims demonstrates that. ... [the] patent specification fails to enable a person of ordinary skill to make and use nonosmotic oral dosage.)
	RE: amount of direction provided by the inventor: MPEP 2143.03 "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). “The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined.” 
The method relies on an “amount” of the composition that is required to bind specifically to at least two target antigen(s) and which results in binding results in the treatment of a genus of cancers, in vivo, being enhanced or synergistic.
	In conclusion and by a preponderance of the evidence of record, the method claims are beyond the scope of what the specification teaches and in view of the art-recognized unpredictability for immunotherapeutics and the amount of experimentation that is empirical for immunotherapeutic testing, in vivo. MPEP 716.01(c).
Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643